PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Vigen, Eric, Arno
Application No. 16/013,574
Filed: June 20, 2018
For: Systems and Methods Calculating Particle-Level Chemical Engineering and Spectrometry by Orthogonal Segments of Subatomic Particles Calculating Specialized Anisotropic Force Based upon Rotatable Axis for Such Subatomic Particles
:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition which is being treated under the unintentional provisions of 37 CFR 1.137(a), filed September 17, 2021 and supplemented November 05, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, March 02, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on by operation of law on June 03, 2021, a notice was not mailed or the petition was filed before the notice of abandonment.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008).  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that it is not correct that the entire delay 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center AU 2864 for appropriate action in the normal course of business on the reply received September 17, 2021 and November 05, 2021.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status or the processing of the application should be directed to TC 2800 at (571) 272-2800.
	




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:  Mark L. Cooper 
       LOZA & LOZA, LLP
       305 N. Second Ave., #127
       Upland, CA 91786